 1

 2
                                                                     JS6
 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11

12   WAYNE WEATHERSPOON, an                  Case No.: 2:21-cv-01951-RGK-AFM
13   individual,                             Hon. R. Gary Klausner
14                 Plaintiff,
                                             XXXXXXXXX ORDER FOR DISMISSAL
                                             [PROPOSED]
15       v.                                  WITH PREJUDICE [21]
16   BENON AND STANMAN
     SOUTHGATE PARTNERSHIP, a                Action Filed: March 3, 2021
17   general partnership; 2310 FIRESTONE     Trial Date: Not on Calendar
     BLVD. CARL’S JR., a business of
18   unknown form; and Does 1-10,
19                 Defendants.
20

21

22

23

24

25

26

27

28
                                             1
                       XXXXXXXX
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
